DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated February 7, 2022 was submitted on May 5, 2022.  Claim 1 was amended.  Claims 15-16 were added.  Claims 1-16 are currently pending.
The amendments to claim 1 have overcome the prior art rejections of claims 1-14 (¶¶ 4-24 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-14 have been made as detailed below.  New claims 15 and 16 have also been rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the adhesive composition is “free of materials based on acrylate”.  The specification, however, merely discloses that acrylate based synthetic thickeners, for example acrylate copolymers, “can be dispensed with” ([0034] of the specification).  The specification therefore does not provide support for compositions free of any acrylate component as recited in claim 1 but, rather, provides support only for compositions free of acrylate based synthetic thickeners.
Claims 2-16 depend either directly or indirectly from claim 1 and therefore also fail to comply with the written description requirement for the reasons set forth above with respect to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10 and 12 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Bierens et al. (International Patent Publication No. 2013/122458 A1).
Regarding claim 1, Bierens discloses an adhesive composition for adhesively bonding molded parts made of plastic material (1:4-5 of Bierens, adhesive for bonding PVC pipes), comprising: (1) at least one PVC-C resin having a K-value ≤ 55 (3:21-23 of Bierens, CPVC resin with K-value of at most 55; pg. 17, Table 1, 17:10-13 of Bierens, Samples 1-4 include CPVC resin having K-value of 45-55) and a chlorine content ≥ 65% (7:9-13 of Bierens, CPVC has chlorine content of at least 65 wt.% ; pg. 17, Table 1, 17:10-13 of Bierens, Samples 1-4 include CPVC resin having a chlorine content of 65-70 wt.%); and (2) at least one liquid organic solvent comprising butan-2-one (8:12-14, 8:25, 9:4-5 of Bierens, solvent may comprise a second component which may be a ketone such as MEK; MEK is the same compound as 2-butanone or butan-2-one; pg. 17, Table 1, Samples 1-4 include MEK as a solvent); wherein the adhesive composition is free of materials based on acetate (15:21-22 of Bierens, acrylic polymers are disclosed as an optional component; Bierens therefore discloses compositions free of materials based on acrylate; pg. 17, Table 1, of Bierens, Samples 1-4 are free of materials based on acrylate).
Regarding claim 2, Bierens discloses that the at least one PVC-C resin is contained in an amount of from 10 to 25 wt. %, based on the total weight of the composition (10:28-33 of Bierens, CPVC content of adhesive has a value of 10-25 wt%).
Regarding claim 4, Bierens discloses that the composition further contains at least one cosolvent selected from cyclohexanone, cyclopentyl methyl ether (CPME) and 2-methyltetrahydrofuran (2-MeTHF) (pg. 17, Table 1, of Bierens, Samples 1, 3 and 4 contain cyclohexanone; claim only requires one of the recited co-solvents).
Regarding claim 5, Bierens discloses that the at least one cosolvent is contained in an amount of up to 35 wt.%, based on the total weight of the composition (pg. 17, Table 1, of Bierens, Samples 1, 3 and 4 contain cyclohexanone contain 16.5 wt.%, 15 wt.% and 20 wt.% of cyclohexanone cosolvent, respectively).
Regarding claim 6, Bierens discloses that the composition contains less than 0.1 wt.%, tetrahydrofuran (THF) or aliphatic cyclic hydrocarbons having two ring oxygen atoms (pg. 17, Table 1, of Bierens, Samples 1-4 do not contain THF; claim only requires that the compositions are free of one of the recited components).
Regarding claim 7, Bierens discloses that the composition is free of tetrahydrofuran (THF) or aliphatic cyclic hydrocarbons having two ring oxygen atoms (pg. 17, Table 1, of Bierens, Samples 1-4 do not contain THF; claim only requires that the compositions are free of one of the recited components).
Regarding claim 8, Bierens discloses that the composition further contains: (1) at least one calcium-, calcium-zinc- or tin-based stabilizer; and/or (2) at least one additive, based on the total weight of the composition (pg. 17, Table 1, of Bierens, Samples 1-4 contain a tin stabilizer and diverse additives; claim only requires one of the recited stabilizers and/or additives).
Regarding claim 10, Bierens discloses a pipe assembly consisting of at least two plastics pipes bonded together by cured reaction products of the adhesive of claim 1 (Abstract of Bierens, adhesive for bonding pipes; bonded pipes would be a pipe assembly; see analysis of claim 1 above).
Regarding claim 12, Bierens discloses that: (a) the plastic pipe is comprised of a thermoplastics material selected from PVC- U, PVC-C, ABS, ASA or ABS/ASA (18:12-16 of Bierens, cement can be used for bonding CPVC or unchlorinated PVC; claim only requires one of the recited types of thermoplastic material); and/or (b) the bonded pipe to fitting connection can withstand a pressure of 8 bar (20:1-5 of Bierens, CPVC and UPVC pipes bonded with adhesive of Sample 2 withstood a pressure of at least 16 MPa or 160 bar); and/or (c) the bonded pipe to fitting connection is a component of drinking water piping, service water piping and/or for pressure drainage piping (1:9-12 of Bierens, pipes can be used in drinking water systems; the examiner notes that only one of a, b or c is required).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bierens.
Regarding claim 3, Bierens does not specifically disclose that the butan-2-one is contained in an amount of from 40 to 90 wt.%, based on the total weight of the composition.  Bierens, however, discloses that the solvent can comprise a second component such as MEK in an amount of up to 65 wt.% (12:26-13:1 of Bierens).  Bierens therefore clearly teaches a range of MEK which is the same compound as butan-2-one (i.e., up to 65 wt.%) that overlaps with that recited in claim 3 (i.e., 40-90 wt.%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, Bierens discloses an adhesive composition comprising: (1) from 10 to 25 wt. % PVC-C resin (pg. 10, 28-33 of Bierens, 10-25 wt. % CPVC); (2) butan-2-one (12:20-22, 12:26-28 of Bierens) and (3) optionally from 5 to 35 wt.% of further solvents selected from cyclohexanone, cyclopentyl methyl ether (CPME) and 2-methyltetrahydrofuran (2-MeTHF) (further solvents are optional and therefore not required; the examiner notes, however, that Samples 1,3 and 4 of Bierens contain 16.5, 15 and 20 wt. % cyclohexanone, respectively).  Bierens does not specifically disclose that the composition comprises from 50 to 85 wt.% butan-2-one.  Bierens, however, discloses that the solvent can comprise a second component such as MEK in an amount of up to 65 wt.% (12:26-13:1 of Bierens).  Bierens therefore clearly teaches a MEK or butan-2-one range (i.e., up to 65 wt.%) that overlaps with that recited in claim 9 (i.e., 50 to 85 wt.%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bierens in view of Weld-On (“Solvent Cement Welding PVC and CPVC Plastic Pipe and Fittings”, 2013, https://weldon.com/wp-content/uploads/2015/03/solvent_welding_guide_cartoon_2013.pdf, cited in previous Office Action).
Regarding claim 11, Bierens discloses a method for bonding plastic pipe to a fitting (18:12-14 of Bierens) but does not specifically disclose the method comprising: (a) applying the adhesive according to claim 1 to the joining surface of the fitting and/or to the joining surface of the pipe end to be connected thereby, and subsequently (b) pushing the pipes and fitting together, and subsequently (c) curing the adhesive to form a bonded pipe to fitting connection.  Similarly, regarding claim 13, Bierens discloses a method for bonding thermoplastic polymer pipes (Abstract of Bierens, adhesive for bonding PVC pipes), comprising: providing a first pipe (Abstract of Bierens, method of bonding pipes; pipe being bonded would necessarily have an end); providing a second pipe having an end (Abstract of Bierens, method of bonding pipes; each of the pipes being bonded would necessarily have an end); but does not specifically disclose that the end of the first pipe has an interior surface defining a receiving cavity, that the second pipe has an end with an exterior surface defining an insertion part, applying the adhesive of claim 1 to the interior surface and/or the exterior surface, disposing the insertion part into the receiving cavity so that the adhesive is disposed therebetween to form a connection and curing the adhesive to bond the interior surface to the exterior surface.  Weld-On, however, discloses a method of solvent cement welding PVC and CPVC pipe which comprises applying the solvent cement to the exterior surfaces of one end of a pipe (pg. 8 of Weld-On), applying the solvent cement to interior surfaces of a fitting (pg. 8 of Weld-On, cement applied in the fitting), inserting the pipe end into the fitting (pg. 10 of Weld-On), and allowing the solvent cement to set (pp. 11-13 of Weld-On).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to bond pipes in Bierens using the method of Weld-On since Weld-On establishes that such methods were suitable for use in solvent cement welding PVC and CPVC pipes and fittings.  In particular, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  
Regarding claim 14, Bierens discloses that: (a) the plastic pipe is comprised of a thermoplastics material selected from PVC- U, PVC-C, ABS, ASA or ABS/ASA (18:12-16 of Bierens, cement can be used for bonding CPVC or unchlorinated PVC; claim only requires one of the recited types of thermoplastic material); and/or (b) the bonded pipe to fitting connection can withstand a pressure of 8 bar (20:1-5 of Bierens, CPVC and UPVC pipes bonded with adhesive of Sample 2 withstood a pressure of at least 16 MPa or 160 bar); and/or (c) the bonded pipe to fitting connection is a component of drinking water piping, service water piping and/or for pressure drainage piping (1:9-12 of Bierens, pipes can be used in drinking water systems; the examiner notes that only one of a, b or c is required).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bierens in view of Ho (Korean Patent Publication No. KR 10-1206378 B1, machine language translation provided and cited below).
Regarding claim 15, Bierens does not specifically disclose that the adhesive composition further comprises a metal soap.  Ho, however, discloses a solvent type adhesive composition for PVS pipes which comprises a stearate metal compound selected from zinc stearate, calcium stearate and magnesium stearate (Abstract of Ho).  According to Ho, the stearate metal compound is an adhesion promoter ([0023] of Ho).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add a stearate metal compound to the adhesive compositions of Bierens.  One of skill in the art would have been motivated to do so in order to promote adhesion as taught by Ho ([0023] of Ho).
Regarding claim 16, Bierens does not specifically disclose that the adhesive composition further comprises calcium stearate, calcium laurate, barium stearate, barium laurate, zinc stearate, zinc laurate and/or magnesium stearate.  Ho, however, discloses a solvent type adhesive composition for PVS pipes which comprises a stearate metal compound selected from zinc stearate, calcium stearate and magnesium stearate (Abstract of Ho).  According to Ho, the stearate metal compound is an adhesion promoter ([0023] of Ho).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add zinc stearate, calcium stearate or magnesium stearate to the adhesive compositions of Bierens.  One of skill in the art would have been motivated to do so in order to promote adhesion as taught by Ho ([0023] of Ho).  It is noted that the claim only requires one of the recited compounds.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Wu does not teach or suggest a composition free of acrylate materials as recited in claim 1.  The Office Action, however, is relying upon the newly cited Bierens reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571)270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746